Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches a liquid crystal display panel, comprising: an array substrate, comprising a first substrate and a plurality of pixel units arrayed on the first substrate; a color filter substrate disposed opposite to the array substrate, wherein the color filter substrate comprises a second substrate and a common electrode disposed on the second substrate and opposite to the pixel units; a liquid crystal layer disposed between the array substrate and the color filter substrate; wherein each of the pixel units comprises a thin film transistor layer and a pixel electrode disposed on the thin film transistor layer, wherein the pixel electrode comprises a first pixel electrode, a second pixel electrode, and a spacing region disposed between the first pixel electrode and the second pixel electrode, wherein the first pixel electrode is a main pixel electrode, and the second pixel electrode is a secondary pixel electrode; wherein the thin film transistor layer comprises a first electromagnetic shielding wire, wherein an orthographic projection of the first electromagnetic shielding wire on the pixel electrode is located at the spacing region between the first pixel electrode and the second pixel electrode, and wherein a voltage input to the first electromagnetic shielding wire is the same as a voltage input to the common electrode; wherein the second pixel electrode is disposed along an outer boundary of the first pixel electrode; wherein a routing area is disposed between adjacent two of the pixel units, wherein an enclosed area is formed between the second pixel electrode and the routing area, and wherein the first pixel electrode is disposed in the enclosed area; and wherein the second pixel electrode comprises a main portion and an extending portion connected to the main portion, wherein the main portion and the first pixel electrode are disposed along a row direction of the pixel units, and wherein the extending portion and the first pixel electrode are disposed along a column direction of the pixel units; wherein the first electromagnetic shielding wire comprises first shielding wires disposed along the column direction of the pixel units, and an orthographic projection of the first shielding Page 2 of 11Application No. 16/766,591PATENTwire on the pixel electrode is disposed between the first pixel electrode and the main portion; and wherein reinforcing wires are disposed along the row direction of the pixel unit on the first shielding wire, and a plurality of the reinforcing wires are arranged at intervals along the column direction of the pixel units.  The prior art in combination with the limitations above does not teach wherein each of the first shielding wires extends along the row direction, and each of the reinforcing wires protrudes perpendicularly from the first shielding wire along a vertical direction perpendicular to the column direction and the row direction such that the first shielding wires extending along the row direction and arranged along the column direction with the reinforcing wires arranged the row direction and protruding along the vertical direction forms a three-dimensional shielding wire structure as recited in independent claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871